Citation Nr: 1029001	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-09 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for a deviated nasal septum from 
September 26, 2003 to April 26, 2009?  

2.  What evaluation is warranted for a deviated nasal septum from 
April 27, 2009?


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION
 
The Veteran had active service from May 1966 to July 1968.
 
This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Philadelphia, 
Pennsylvania, which awarded service connection for a deviated 
nasal septum and assigned a noncompensable evaluation effective 
from September 26, 2003.  The Veteran appealed for a higher 
evaluation.  In August 2009, the RO assigned a 10 percent 
evaluation for the deviated nasal septum, effective from April 
27, 2009.
 
The Board notes that a copy of the Veteran's substantive appeal 
is not of record.  There is evidence, however, in the claims 
folder that a substantive appeal was received on April 4, 2008 in 
response to a March 2008 statement of the case.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
"[t]he presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged their 
official duties."  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While the Ashley case dealt with regularity in 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 
(1994), the Court applied the presumption of regularity to 
procedures at the RO level, such as in the instant case.  In 
light of the notation that a substantive appeal was timely 
received the Board will exercise jurisdiction over the claim.
 
 
FINDINGS OF FACT
 
1.  From September 26, 2003 to April 26, 2009, the Veteran's 
deviated nasal septum was not manifested by a 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.
 
2.  From April 27, 2009, the Veteran is in receipt of the maximum 
schedular rating for his deviated nasal septum.

3.  There is no evidence that the Veteran's deviated nasal septum 
causes a marked interference with employment, or a need for 
frequent hospitalization, or that its pathology is not 
contemplated by the schedular criteria. 
 
 
CONCLUSIONS OF LAW
 
1.  From September 26, 2003 to April 26, 2009, the criteria for 
an initial compensable rating for a deviated nasal septum were 
not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.96, 4.97, Diagnostic 
Code 6502 (2009).
 
2.  From April 27, 2009, the criteria are not met for an initial 
rating greater than 10 percent for a deviated nasal septum.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.96, 4.97, Diagnostic Code 6502.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met. 
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Board 
notes that the claims file was not available for review by the VA 
examiner during the July 2009 VA examination.  The examination 
report, however, reflects that the examiner elicited a medical 
history from the Veteran pertinent the service-connected disorder 
and that the reported medical history considered by the VA 
examiner is consistent with that contained in the claims folder.  
Also, the examiner noted that she had access to the Veteran's 
previous examination that was conducted in May 2009.  Hence, 
consideration of the current disability status of the Veteran's 
service- connected deviated nasal septum was made in view of the 
Veteran's medical history as required by 38 C.F.R. §§ 4.1 and 4.2 
(2009).   The appellant was provided the opportunity to present 
pertinent evidence and testimony.  Given the foregoing there is 
no evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  38 C.F.R.§ 
3.159(c).
 
Analysis
 
Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
 
Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
As noted above, in a November 2007 rating decision, the RO 
granted entitlement to service connection for a deviated nasal 
septum and assigned a noncompensable evaluation, effective 
September 26, 2003.  In an August 2009 rating decision, the RO 
assigned a 10 percent evaluation for the deviated nasal septum, 
effective April 27, 2009.
 
The Veteran's nasal septum has been rated by the RO under the 
provisions of Diagnostic Code 6502 for traumatic deviation of the 
nasal septum.  38 C.F.R. § 4.97, Diagnostic Code 6502.  Under 
this regulatory provision, a traumatic deviation of the nasal 
septum with 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side warrants a 10 percent 
disability rating.
 
At a VA examination in June 2004, the Veteran reported 
interference with breathing to his nose.  He denied any purulent 
discharge, as well as dyspnea at rest or with exertion.  He 
reported no treatment or surgery for the condition.  There was no 
speech impediment.  No other symptoms were noted.  The Veteran 
denied any periods of incapacitation due to his deviated nasal 
septum.  Physical examination revealed that the Veteran had a 
right nasal deviation with obstruction to the right nasal cavity 
of approximately 70-80 percent.  There was a slight deviation of 
approximately 20 percent on the left.  The turbinates were pink 
with approximately +1 to +2 edema.  No polyps or crusting was 
noted.  The remainder of the examination was within normal 
limits.
 
VA clinical records dated in March and May 2007 show that the 
Veteran was scheduled to undergo a septoplasty but that both 
surgeries were cancelled.
 
In a March 2009 VA clinical record, the Veteran reported that he 
was unable to breathe due to his deviated nasal septum.  
Examination of the nose revealed severe septum deviation to the 
right greater than the left.  The Veteran was requested to return 
to see a surgeon for a surgery evaluation.
 
At a May 2009 VA examination the Veteran reported that he had 
total obstruction of both sides of the nose to the point where he 
cannot breathe through the nose.  He stated that breathes through 
his mouth all day and all night.  He denied any purulent 
discharge or speech impairment.  He reported that he has constant 
pain located between the eyes and that he experiences daily 
headaches.  He did not report any incapacitating episodes or any 
acute episodes that required antibiotic treatment.  He reported 
that it was difficult to perform his daily activities due to his 
tiredness and shortness of breath although he was able to care 
for himself.  
 
Examination of the nasal cavity revealed an obstruction secondary 
to a nasal deviation of the right nasal cavity in the anterior 
portion of the nose.  There was about 80 percent obstruction on 
the right anterior portion of the nose.  The examiner was able to 
scope past the obstruction into the remainder of the nasal cavity 
which was further obstructed about 60-70 percent on the right.  
On the left, the nares was patent anteriorly, although the 
appellant did have a posterior septal deviation with about 90 
percent obstruction on the right.  The examiner was unable to 
pass the scope completely through the nasal cavity into the 
nasopharynx.    
 
On VA examination in July 2009, the examiner noted that the 
claims folder was not available for review but that she had the 
Veteran's information from his previous evaluation in May.  He 
presented again with complaints of complete obstruction on both 
sides of the nose.  He indicated that he was recommended to 
undergo a septoplasty and that he was going to be evaluated by 
the VA Medical Center for the procedure.  There was no speech 
impairment or pain.  He complained of pain located on the lateral 
sides of the nasal bridge on both sides.  With regard to 
incapacitating episodes, he reported that it was difficult for 
him to perform his daily activities due to his inability to 
breathe through his nose.  He did get short of breath easier and 
more frequently.  
 
Examination of the nasal cavity revealed an anterior obstruction 
on the right of about 80 to 90 percent.  Past that area, there 
was another posterior area with about an 80 to 90 percent 
obstruction.  The examiner could not get the scope to go by it 
into the nasopharynx on the right side.  On the left side, there 
was about a 60 to 70 percent obstruction.  
 
In light of the foregoing, the Board finds that from September 
26, 2003 to April 26, 2009, a compensable evaluation was not 
warranted for the Veteran's service-connected deviated nasal 
septum.  The June 2004 VA examination report revealed a 70 to 80 
percent obstruction on the right nasal cavity with a 20 percent 
obstruction on the left side.  Thus, the medical evidence during 
this period does not indicate a 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one side.  
Hence, a compensable evaluation was not warranted from September 
26, 2003 to April 26, 2009.
 
With regard to the question of entitlement to a higher evaluation 
from April 27, 2009, the assigned 10 percent rating is the 
maximum disability rating permitted under Diagnostic Code 6502. 
As this is the maximum evaluation allowed under this diagnostic 
code, an increased schedular evaluation cannot be assigned. 
 
Additionally, the Board has reviewed the remaining diagnostic 
codes relating to disabilities or diseases of the respiratory 
system, but finds that they are inapplicable in this case.  See 
38 C.F.R. § 4.97 (2009).  In light of the Veteran's service-
connected disability, the Board finds that the Veteran is most 
appropriately rated under Diagnostic Code 6502.
 
The Board acknowledges that the Veteran has breathing problems 
which affect his everyday life.  The Board also considered all of 
his lay assertions. The medical evidence of record, however, 
simply does not reflect that the Veteran is entitled to an 
increased rating for this disability under any available 
diagnostic codes.  While the Board considered his lay complaints, 
the Board ultimately places more weight on the competent findings 
of the health care specialists of record.  As such, an increased 
rating from April 27, 2009 is not warranted.
 
The preponderance of the evidence is against the claims for a 
compensable evaluation for a deviated nasal septum from September 
26, 3003 to April 26, 2009 and an evaluation in excess of 10 
percent since April 27, 2009.  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more favorable 
outcome.  38 U.S.C.A. § 5107(b).  The claims must be denied.
 
Finally, in reaching this decision, the Board considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  On VA examination in May 
2009, it was noted that the Veteran was unemployed, however, 
there was no indication that the Veteran's unemployment was due 
to his service-connected deviated nasal septum.  The record does 
not reflect that the deviated nasal septum has caused a marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, that it has necessitated 
frequent periods of hospitalization, or that it has otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the disability.  
In the absence of such factors, the requirements for referral of 
the case for evaluation for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.
 
 
ORDER
 
From September 26, 2003 to April 26, 2009, a compensable 
evaluation is not warranted for a deviated nasal septum.
 
From April 27, 2009, an evaluation greater than 10 percent is not 
warranted for a deviated nasal septum.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


